PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Patent No. 10,924,536
Issue Date: 16 Feb 2021
Application No. 16/730,935
Filing or 371(c) Date: 30 Dec 2019
Attorney Docket No. R00148C4


:
:	DECISION ON PETITION
:
:
:

This is a decision on the Petition To Correct Address Of Assignee Under 37 CFR §1.182, filed July 26, 2021, requesting correction of the Title Page of the subject patent, to correct address of assignee.  The Petition is being treated as a Petition Under 37 CFR §1.322(a) for which no fee is required.  A completed Certificate of Correction Form (PTO/SB/44) was submitted with Petition.

The petition under 37 CFR §1.322(a) is GRANTED.

Petitioner urges that the present Petition was submitted to correct address of assignee on the previously submitted PTOL 85B and such error was due to the fault of the USPTO.  Accordingly, petitioner requests, in effect, that the Title Page of the above-identified patent be corrected, via issuance of Certificate of Correction, to correct address of assignee identified thereon from:

          “Redwood Shores (CA)”
to:
          --Redwood Shores, CA (US)--

Petitioner should note, since no fee is required, the requisite $420.00 petition fee (Fee Code 1462), as set forth under 37 CFR 1.17(f), will be credited to petitioner’s deposit account.  

Inquiries related this communication should be directed to the undersigned at (571)272-3213.   

Any questions concerning the issuance of a Certificate of Correction should be directed to the Certificates of Correction Branch at (703)756-1814.

This Certificate of Correction Branch will be notified of this decision granted the petition under 37 CFR §1.322(a) and directing issuance of the requested Certificate of Correction.

/Cheryl Gibson-Baylor/
Cheryl Gibson-Baylor
Paralegal Specialist
Office of Petitions